Dissenting Opinion on Petition for Rehearing.
Comstock, C. J.
The prevailing opinion in this cause holds that the complaint stated a cause of action against the wife for the cruel and inhuman treatment of her husband. *414With due respect for the judgment of my brethren who join in that opinion I cannot concur therein.
The sufficiency of the complaint is the only question presented by this appeal. Cruelty between husband and wife is “such cruelty as causes injury to the life, limb, or health, or creates danger of such injury or a reasonable apprehension of such danger.” Anderson’s Law Diet. It is defined in 1 Bishop, Mar., Div. and Sep., §1531, as follows: 1 ‘ Cruelty is any conduct in one of the married parties which, to the reasonable apprehension of the other, or in fact, renders cohabitation physically unsafe, to the degree justifying a withdrawal therefrom.”
In the same work (1 Bishop, Mar., Div. .and Sep., §1652) the author restates the doctrine of cruel treatment as follows: “Matrimony contemplates a cohabiting or dwelling together of the parties, and thereon a mutual performance of the correlate duties which the law superinduces upon the marriage. And while one does his part, the other is not authorized to withdraw and live in separation. But neither the husband nor the wife can continue the cohabitation, with the due discharge of matrimonial duties, if in physical peril from the other. And whenever by reason of the other’s fault the peril exists, the party put in peril is entitled to be judicially separated or divorced from the other. The creating of the peril, in whatever manner done, whether by blows, by threats, or by conduct producing mental 'anguish to the detriment of the physical health, or by any other means, is termed cruelty. And as the law does not concern itself about trifles, the cruelty must be of a magnitude serious, so as to be commensurate with the serious nature of suspending or dissolving the marriage relation. It may proceed either from the husband or from the wife. In the details of this doctrine, the particular character of marriage, the law’s idea of the mutual rights and duties of husband and wife, the health of the respective parties, and all analogous things are to be taken into the account.” The fourth cause for divorce, *415under our statute, is ‘ ‘ cruel and inhuman treatment of either party by the other.” §1044 Burns 1901, §1032 R. S. 1881.
The general principles of the law are the same whether the suit be instituted by the husband or the wife. The wife is entitled to a divorce for the cruel and inhuman treatment of the husband; the husband for the cruel and inhuman treatment of the wife. But conduct which would be cruel to the one would not be to the other. In the application of the principles, regard must be had to the duties which the marriage relation has created — the physical conditions and temperament of the parties. The false charge of unehastity, made by a husband against his wife in the presence of third parties, is held by the courts to be cruel and inhuman treatment. It is sure to injure the life and health of a pure woman. A like charge against the husband is not so seriously regarded. It frequently fails to disturb his self-complacency. A husband convicted of adultery is not visited with the same consequences or punishment, morally or socially, as the wife for a like offense. Great writers on jurisprudence have given their opinion against granting divorces for the adultery of the husband. Montesquieu, Pothier, and D. Taylor all insist that prosecutions for this offense ought to be confined to the wife. Shelford, Mar. and Div., #395. Reference to the above-mentioned writers is made to show how differently the same conduct is regarded in persons of different sex and as 'tending to show the difference in the effect upon the health of the man or woman of a mere charge of this social sin. To say that husband and wife are equals in conjugal status, that in what they say or do they are alike affected, that a charge of unehastity against a man of the coarseness of fiber of the average man, would injure his life or health as it would that of the wife or mother, is, to put it mildly, unwarranted. The prevailing opinion is based upon the transparent fiction of the law that the status of the husband and wife is equal.
In McAlister v. McAlister (1888), 71 Tex. 695, 10 S. W. *416294, the husband sued for a divorce upon the ground of alleged excesses, cruel treatment, and outrages on the part of the defendant. The first and second of these specifications are as follows: (1) That for six or seven years appellee has repeatedly harassed him with studied insults, and publicly accused him of adultery with various women. (2) Appellee publicly and falsely accused him of adultery with one [naming her], his neighbor’s wife; that the accusation caused scandal in the neighborhood, and was calculated to wound appellant’s feelings, and, in fact, came near causing a personal difficulty with the woman’s husband; that, when threatened with a suit for slander, the appellee voluntarily went before a notary public and made affidavit that the charge was false, and made with wicked and slanderous intent, and that said affidavit was printed and published to the world, bringing shame and reproach on appellant, injuring his feelings, and disgracing his little children.” The section of the statute upon which the petition was based reads as follows: “1. Where either the husband or wife is guilty of excesses, cruel treatment or outrages toward the other, if such ill treatment is of such a nature as to render their living together insupportable.” 1 Sayles’ Tex. Civ. Stat., Art. 2,977. In the course of the opinion the court said: “The ordinary meaning of cruelty in actions for divorce is that the act endangers or threatens the life, limb or health of the aggrieved party. To this, in our courts, is added any outrage upon the feelings inflicting mental pain or anguish. * * * There are no allegations in the petition showing that from the character, calling, or occupation of the plaintiff, or from his temperament, or from any other subjective cause, the charges would be calculated to, or did, produce mental suffering or anguish beyond 'the ordinary effect likely to be produced. Cases might exist upon such allegations showing the special effects of the charge of adultery upon the husband, and that the mental suffering caused thereby was such as to render the living together insupport*417able where a divorce should be allowed. But taking the gravity of the offense charged when made against the wife with the comparative levity of it when against the husband, we are of the opinion that the mere charge of adultery on the ■ part of the husband made by the wife, though the charge be often repeated and be false, is not, under our laws, a sufficient ground for divorce. ’ ’
But apart from the expressions of the courts, it must be accepted as of common observation, that such false charge against a man is trivial in its effects, compared with the utter ruin it may cause a woman. Cruel treatment, identical in its manifestations, was involved alike in the ease of McAlister v. McAlister, supra, and the ease at bar. “Cruel treatment” in the Texas statute is substantially equivalent to “cruel and inhuman treatment” in our statute. The complaint alleges that the defendant was continuously charging the plaintiff with being untrue to her; that to numerous good citizens of the community in which they lived, she charged that he was unchaste, well knowing, at the time of so doing, that her statements were false; that at the time of their marriage he was engaged in a profitable business with his brother in farming and stock raising; that she endeavored to destroy his business, and constantly upbraided him for using her money therein; that she was petulant, irritable, constantly complaining, and frequently asserted to him that she cared nothing for him, his home, nor his business; that she refused to prepare daily meals for the plaintiff and his servants when she was able to do so; that she wasted her time in reading frivolous literature, to the neglect of her household duties; that for a long time prior to the date of their separation she was cold, abusive, and scornful to plaintiff and indifferent to his happiness. It is averred that the defendant complained of the use of her money in his business. Whether she derived any benefit therefrom is not stated. It is not likely that the plaintiff *418would omit, in this connection, the statement of any fact vindicating his liberality or business sagacity. It might, therefore, fairly be inferred that she did not derive any benefit from plaintiff’s use of her money. This ground of complaint, on her part, would not seem to be unreasonable. Very few women have the grace quietly to submit to the appropriation by their husbands of their separate estate. Her irritability may have been largely due to the use of her property without her consent. This fact doubtless was given due weight by the trial court. That she refused to cook for the hired servants perhaps only emphasizes her just resentment caused by the plaintiff’s faults and delinquencies. It will not be presumed that a wife will causelessly give her husband unnecessary pain. The complaint should contain some averment overcoming this presumption — an allegation that the plaintiff was without fault, or some equivalent averment. It does affirmatively appear that the wife had at least one grievance to which we have made reference. The omission from the complaint that the alleged misconduct of the wife was not defendant’s fault, is fatal. This is true from the very nature of the action. ‘ ‘ Matrimony, ’ ’ as said by Bishop, ‘ ‘ contemplates * * * a mutual performance of the correlate duties which the law superinduces upon the marriage. And while one does his part, the other is not authorized to withdraw and live in separation.” 1 Bishop, Mar., Div. and Sep., §1652. No case is presented for the consideration of the court, until it appears affirmatively from the complaint that one seeking an annulment of the marriage bond is blameless. Apart from the charge of unchastity, the grounds for divorce, being preferred by a man, appear frivolous. By one respectable court, at least, that charge has been held insufficient, but that charge is made only in the complaint before us by way of recital. Plaintiff does not, except by inference and recital, deny its truth. The complaint states that there is living, as the fruits of the marriage, one *419daughter, born March 27, 1901. With whom the little girl lives or to whose care'her future shall be entrusted, plaintiff is silent. If he desired that she should be near him that he might give her a father’s protection, or if separation from her would cause him grief, he gives no sign. While this omission does not indicate a temperament especially sensitive to paternal affection, it does tend to show that he is willing to commit his child to the keeping of his wife, who he alleges has caused him continual distress and trouble and destroyed his peace of mind, thus in a measure discrediting his charges.
Courts should bear in mind that the marriage contract is peculiar and, in various respects, differs from others. It is for life, the parties having no power by mutual consent to dissolve it. Society is interested in the fidelity with which it should be observed. It can only be annulled by judicial tribunals especially clothed with power to do so. Where the husband asks for a divorce, and especially upon the grounds of cruel and inhuman treatment by the wife, his cause should be a clear one. The alleged conduct of the wife does not bring the grievances complained of within the definitions of cruel and inhuman treatment. In the Indiana cases cited in the original opinion (Rice v. Rice [1854], 6 Ind. 100, Shores v. Shores [1865], 23 Ind. 546, and Graft v. Graft [1881], 76 Ind. 136), the question of the sufficiency of the complaint is not raised. In Spitzmesser v. Spitzmesser (1901), 26 Ind. App. 532, the facts averred are so dissimilar to those in the complaint under consideration that the ruling cannot aid us in the case at bar. In McGee v. McGee (1904), 72 Ark. 355, 80 S. W. 579, Carpenter v. Carpenter (1883), 30 Kan. 712, 2 Pac. 122, 46 Am. Rep. 108, and Whitmore v. Whitmore (1882), 49 Mich. 417, 13 N. W. 800, the sufficiency of the complaint is not questioned. The proposition, that the complaint should aver that the complaining party is not the cause of the grievances of which *420lie complains, is not denied in any of the cases cited. The nature of the marriage contract makes this averment necessary in any proceeding to annul.
The trial court correctly sustained a demurrer to the complaint and the petition for rehearing should be granted and the judgment of the lower court affirmed.
Rabb, J., concurs.